31 U.S. 348 (____)
6 Pet. 348
HUGH BOYLE, PLAINTIFF IN ERROR
v.
ZACHARIE AND TURNER, DEFENDANTS IN ERROR.
Supreme Court of United States.

Before this case came on for argument, Mr Wirt, in behalf of the plaintiff (the original defendant), inquired of the court, whether the opinion of Mr Justice Johnson, delivered in the case of Ogden v. Saunders, 12 Wheat. Rep. 213, was adopted by the other judges who concurred in the judgment in that case.
Mr Chief Justice MARSHALL said. The judges who were in the minority of the court upon the general question as to the constitutionality of state insolvent laws, concurred in the opinion of Mr Justice Johnson in the case of Ogden v. Saunders. That opinion is therefore to be deemed the opinion of the other judges who assented to that judgment. Whatever principles are established in that opinion, are to be considered no longer open for controversy, but the settled law of the court.